Name: Council Regulation (EEC) No 1983/82 of 19 July 1982 amending Regulation No 115/67/EEC with regard to the criteria for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 215/6 23 . 7 . 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1983/82 of 19 July 1982 amending Regulation No 115/67/EEC with regard to the criteria for determining the world market price for oil seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation No 115/67/EEC is hereby replaced by the following : Article 6 In cases where, when the world market price for a type of seed is being determined , a margin is found between :  the difference between the price of 100 kilo ­ grams of colza, rape or sunflower seeds, plus processing costs , and the total of the prices of the quantities of oil and oilcake resulting from the processing of the type of seed in question , and  the difference between the price of 100 kilo ­ grams of one or more other seeds plus proces ­ sing costs , and the total of the prices of the quantities of oil and oilcake resulting from the processing of these seeds , and there is a danger that this margin will affect the orderly disposal of seed harvested in the Community, the price used shall be adjusted by an amount equal at most to the margin noted .' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 29 thereof, Having regard to the proposal from the Commission , Whereas it is stated in Article 6 of Regulation No 1 15/67/EEC (3), as last amended by Regulation (EEC) No 1779/81 (4), that when the world market price for oil seeds is being determined , the price used shall be adjusted to take into account the advantage derived from crushing the seed in question rather than other seed ; Whereas, following the recent increase in Community production of oil seeds, the disposal of that production could be affected if economic advantages favoured the processing of other seeds ; whereas provision should therefore be made for any application of measures to adjust the price used so as to ensure effective disposal of Community production , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President B. WESTH (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 162, 12 . 6 . 1982 , p . 6 . C) OJ No 111 , 10 . 6 . 1967 , p . 2196/67 . (4 ) OJ No L 176 , 1 . 7 . 1981 , p . 5 .